Citation Nr: 0420316	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-00 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for asbestosis. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 RO decision which 
denied service connection for asbestosis.  

In August 2002, the Board undertook development of the issue 
on appeal.  In June 2003, the Board remanded the claim to the 
RO for additional development and the case was returned to 
the Board in June 2004.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  Competent evidence of record reveals that, although 
asbestos may have been present on the naval vessel that the 
veteran served aboard, his probability of exposure to 
asbestos was minimal.  

3.  The veteran's post-service occupational history includes 
significant exposure to asbestos as a pipe fitter.  

4.  There is no medical evidence linking any current 
respiratory disorder, including asbestosis, to asbestos 
exposure during active military service.  


CONCLUSION OF LAW

Asbestosis was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In correspondence dated in August 2001, the RO provided 
notice as to what evidence the veteran was responsible for, 
and what evidence VA would undertake to obtain.  In the 
statement of the case and supplemental statements of the 
case, the RO informed the veteran of what the evidence needed 
to show, in order to substantiate the claim for increase.

The August 2001 letter told the veteran to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession. 

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.  

The Board finds that any defect with respect to the delayed 
VCAA notice was harmless error.  

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
he had submitted additional evidence substantiating his 
claim, he would have received the same benefit as he would 
have received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

In Pelegrini, the majority provided a remedy, which consisted 
of remanding the case so that VA could provide the necessary 
notice.  Here, the veteran has received that remedy when the 
Board remanded his claim for issuance of a VCAA notice 
letter, and the letter was issued.  

VA has complied with its obligation to afford the veteran a 
contemporaneous examination in connection with his claim.  
The claims file contains the results of the VA examination 
that was the product of a review of the claims folder and 
contain all findings needed to evaluate the claim.  VA has 
also obtained all relevant treatment records.  These actions 
have complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  
I.  Factual Background

The certificate of the veteran's discharge from service shows 
that he served in the United States Navy, and that his last 
duty assignment was aboard the U.S.S. Wasp.

His service medical records reflect that in June 1959, the 
veteran was seen with complaints of sharp right chest pain.  
He had no acute dyspnea although he had noticed slight 
dyspnea on exertion since that time.  On physical examination 
of the right hemi-thorax there were decreased breath sounds, 
increased resonance and decreased excursion with pain on deep 
respiration.  A chest X-ray study reflected a partial 
pneumothorax on the right with upper visceral pleural border 
extending to the right fourth rib posteriorly.  The veteran 
underwent a series of thoracentesis.  Eventually, X-ray 
studies showed slow resolution of the fluid and pleural 
reaction.  The veteran was essentially asymptomatic except 
for very slight dyspnea on exertion.  No pain was reported.  
On separation examination in May 1960, the veteran's lungs 
and chest showed no clinical abnormalities.  A chest X-ray 
performed in April 1960 was normal.  

A March 1998 chest X-ray study revealed no definite 
interstitial abnormality; however, a definite bilateral 
pleural plaque consistent with asbestos exposure was shown.  

An April 1998 pulmonary function test (PFT) report was 
essentially within normal limits. 

In April 1998, a private physician specializing in pulmonary 
medicine reported that the veteran had a history of exposure 
to asbestos.  It was noted that he had worked in construction 
and pipe fitting beginning in 1964.  The veteran reported 
that his heaviest exposure was as a pipe fitter where he 
worked in close proximity to those who were insulating pipe.  
He said that he was often directly below the insulators and 
respiratory protection was not used.  The veteran related 
that asbestos was frequently in the air at his work place, 
"like snow."  A history of smoking up to 2 packs per day of 
cigarettes for 25 years was noted, but the veteran had quit 
smoking 16 years ago.  He complained of episodic dyspnea, 
wheezing, and a cough productive of small amounts of white 
phlegm.  

On physical examination, there were bilateral crackles in the 
lungs.  The examiner indicated that based on the veteran's 
history, physical examination, pulmonary function tests, and 
radiographic studies, the veteran had very mild asbestosis 
and diaphragmatic and pleural plaques related to asbestos 
exposure.  

Private medical records dated from March 1982 to May 2000 
show treatment mostly for unrelated disorders.  A December 
1995 X-ray study showed that the veteran's lungs were clear 
with normal pleural spaces and normal cardiomediastinal 
silhouette.  A March 2000 record notes that the veteran was 
seen reporting concern with asbestosis.  He reported 
occupational exposure many years ago from a construction job.  
The diagnostic assessment was asbestosis with a family 
history of lung cancer.  A March 2000 radiology report 
reflected that the veteran's lungs were clear.  

In July 2000, the veteran submitted a copy of his employment 
history.  It was noted that the veteran worked at various 
companies as a pipe fitter beginning in July 1960 through 
June 1974.  The veteran noted that during his period of 
active duty in the Navy, he worked in aviation ordinance, 
above and below deck.  

In a July 2000 statement in support of his claim, the veteran 
reported that he was first exposed to asbestos in March 1957, 
while on active duty aboard the USS WASP.  He stated that he 
worked with devices which were coated with asbestos as a fire 
retardant.  He said that his military occupation was bomb 
elevator operator during flight operations.  He related that 
his duties included chipping paint, priming and painting 
decks, bulkheads and overheads.  He indicated that in June 
1959 there was a fire aboard ship and while the fire was 
being extinguished, material broke loose which the veteran's 
claims contained asbestos.  He noted that following this 
incident, he was hospitalized with a collapsed right lung.  

In a statement dated in December 2000, a co-worker related 
that he had worked as pipe fitter with the veteran beginning 
1963.  The co-worker noted that his examinations and 
radiographic studies were all negative for any signs of 
asbestosis.  

A January 2001 note from a Navy contact representative 
reflected that there was no way of determining the extent to 
which the veteran was exposed to asbestos during his Naval 
service.  The representative indicated that general 
specifications for ships during this period required heated 
surfaces to be covered with an insulating material and it was 
highly probable that asbestos products were used.  Items that 
required insulation included piping, flanges, valves, 
fittings, machine, boilers, evaporators, and heaters.  It was 
noted that the veteran's occupation as an airman made the 
probability of exposure minimal.  However, a positive 
statement that the veteran was or was not exposed could not 
be made.  

On VA examination in August 2001, the veteran's history of a 
pneumothorax during active duty was noted.  The veteran 
currently complained of cough with sputum and hematemisis 
from time to time.  His sputum was yellowish in color.  He 
was able to walk one mile without experiencing any shortness 
of breath.  He was not receiving any treatment for asthma or 
bronchitis.  On physical examination, the lungs were clear 
with vesicular breath sounds.  No crepitation or rhonchi.  
The diagnostic assessment includes status post spontaneous 
pneumothorax and asbestosis.  

The veteran underwent a PFT study in September 2001 which was 
within normal limits.  

In November 2002, the examiner who had conducted the August 
2001 examination, submitted an opinion following review of 
the veteran's medical records and claims file.  The examiner 
did not think that the veteran's current asbestos problem was 
related to service.  The examiner concluded that the 
veteran's asbestos related problem "was more related to his 
construction work in which he was exposed directly with 
asbestos fibers which he inhaled during that time."


II.  Analysis

Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107.  


Discussion

The Board notes that there is no current specific statutory 
guidance with regard to claims for service connection for 
asbestosis and other asbestos-related diseases nor has VA 
promulgated any regulations regarding asbestos-related 
diseases.  However, VA has issued procedures on asbestos-
related diseases which provide some guidelines for 
considering compensation claims based on exposure to asbestos 
in VA ADJUDICATION PROCEDURE MANUAL M21-1 (formerly 
Department of Veteran's Benefits, DVB, Circular 21-88-8, 
Asbestos-Related Disease (May 11, 1988)).  In addition, the 
Board will consider the guidance in VAOPGCPREC 4-2000.  VA 
must analyze the claim of entitlement to service connection 
for asbestosis under these administrative protocols.  

Subparagraph 7.21a(1) recognizes that inhalation of asbestos 
fibers can produce fibrosis and tumors, interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the larynx and 
pharynx.

The latency period for asbestos-related diseases varies from 
10 to 45 or more years between first exposure and development 
of disease.  M21-1, Part VI, Ch. 7.21.  An asbestos-related 
disease can develop from brief exposure (as little as a month 
or two) to asbestos or indirectly (bystander disease).  Id.  
There is a prevalence of asbestos-related disease among 
shipyard workers since asbestos was used extensively in 
military ship construction.  Id.  It is a fact that many U.S. 
Navy veterans during World War II were exposed to chrysotile 
products, as well as amosite and crocidolite, since these 
varieties of African asbestos were used extensively in 
military ship construction.  Id.; see also Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  

With asbestos-related claims, the Board must determine 
whether the claim-development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Veterans 
Claims Court indicated that the Board should have 
specifically referenced the DVB Circular and discussed the 
RO's compliance with the Circular's claim-development 
procedures).  With these claims, the RO must determine 
whether or not military records demonstrate evidence of 
asbestos exposure during service, develop whether or not 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  See M21-1, Part VI, Ch. 7.21.  

The Veterans Claims Court has held that neither MANUAL M21-1 
nor the CIRCULAR creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure.  Dyment v. West, 13 Vet. App. 141 (1999), 
aff'd, 287 F.3d 1377 (Fed. Cir. 2002); see also Nolen v. 
West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000 (2000), 65 
Fed. Reg. 33,422 (2000).  

In this case, there is evidence of an in-service injury.  The 
service medical records documenting a pneumothorax, as well 
as records suggesting possible asbestos exposure, satisfy 
this element of the requirements for service connection.  

There is also medical evidence of a current disability.  This 
element is satisfied by the diagnoses of asbestosis.

The missing element in this case is a link between the 
current disability and the in-service injuries.  For their 
part, the service medical records show that the pneumothorax 
resolved without any noted residual disability.  

While the veteran may have had in-service asbestos exposure, 
all of the opinions, including that of the veteran, are to 
the effect that most of his exposure occurred after service.  
The letter from his private physician shows that he 
attributed the current asbestos to post-service asbestos 
exposure.  The VA examiner considered the possible in-service 
asbestos exposure, and documented post service asbestos 
exposure.  That examiner did not think that the current 
asbestos problem was related to service.

The VA examiner provided the only competent opinion as to the 
relationship between the current asbestos disease and 
service.  Since that opinion was against such a link, the 
evidence is against a fining that current asbestosis is 
related to a disease or injury in service.  

The Board notes that while the veteran is competent to 
describe the symptoms and events he experienced during 
service, he is not competent to proffer a medical diagnosis 
or a medical opinion regarding proper diagnosis or etiology 
thereof.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
there is no medical evidence to show that the veteran has 
current asbestosis disability traceable to military service, 
the Board concludes that the preponderance of the evidence is 
against his claim. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for asbestosis.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990).  


ORDER

Entitlement to service connection for asbestosis is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



